Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The application recites variations of an invention as follows:
Regarding claim 1:

A voice-content control device, comprising: 
a proximity sensor configured to calculate a distance between a user and the voice-content control device;
a voice classifying unit configured to analyze a voice spoken by a user and acquired by a voice acquiring unit to classify the voice as either one of a first voice or a second voice based on the distance between the user and the voice-content control device;

a voice-content generating unit configured to generate, based on content of the processing executed by the process executing unit, output sentence that is text data for a voice to be output to the user; and
an output controller configured to adjust a sound volume of voice data obtained by converting the output sentence thereinto, wherein the voice-content generating unit is further configured to generate a first output sentence as the output sentence when the acquired voice has been classified as the first voice, and
generate a second output sentence in which information is omitted as compared to the first output sentence as the output sentence when the acquired voice has been classified as the second voice, 
wherein the output controller is further configured to adjust the sound volume of voice data such that the sound volume of voice data obtained by converting the first output sentence thereinto differs from the sound volume of the voice data obtained by converting the second output sentence thereinto.

Regarding claim 5:
A voice-content control method, comprising: 
calculating a distance between a user and a voice-content control device;
acquiring a voice spoken by a user;
analyzing the acquired voice to classify the acquired voice as either one of a first voice and a second voice based on the distance between the user and the voice-content control device;
analyzing the acquired voice to execute processing intended by the user; 
generating, based on content of the executed processing, output sentence that is text data for a voice to be output to the user; and
adjusting a sound volume of voice data obtained by converting the output sentence thereinto, wherein at the generating,
a first output sentence is generated as the output sentence when the acquired voice has been classified as the first voice, and
a second output sentence is generated as the output sentence in which a part of information included in the first output sentence is omitted when the acquired voice has been classified as the second voice, wherein
at adjusting the sound volume of voice data, further adjusting the sound volume of voice data such that the sound volume of voice data obtained by converting the first output sentence thereinto differs from the sound volume of voice data obtained by converting the second output sentence thereinto.

Regarding claim 6:
A non-transitory storage medium that stores a voice-content control program that causes a computer to execute:
calculating a distance between a user and a voice-content control device;
acquiring a voice spoken by a user;
analyzing the acquired voice to classify the acquired voice as either one of a first voice and a second voice based on the distance between the user and the voice-content control device;
analyzing the acquired voice to execute processing intended by the user; generating, based on content of the executed processing, output sentence that is text data for a voice to be output to the user; and
adjusting a sound volume of voice data obtained by converting the output sentence thereinto, wherein at the generating,
a first output sentence is generated as the output sentence when the acquired voice has been classified as the first voice, and
a second output sentence is generated as the output sentence in which a part of information included in the first output sentence is omitted when the acquired voice has been classified as the second voice, wherein
at adjusting the sound volume of voice data, further adjusting the sound volume of voice data such that the sound volume of voice data obtained by converting the first output sentence thereinto differs from the sound volume of voice data obtained by converting the second output sentence thereinto.

The highlighted portions indicate the significant portions in combination with all the recited limitations as claimed. Prior art, alone or in combination, fails to disclose the invention as a whole, more specifically, the highlighted portion and its connections.
The following prior art references disclose inventions similar in scope and field of invention to the applicant’s recited limitations, but fails disclose the recited limitations as stated above:

US 20190139541 discloses a smart speaker system comprising natural language classification to determine whether the smart speaker device should respond to the detected speech.
US Publication No: 20160379638 discloses a system matching text to speech to a quality of an input spoken utterance. The system may consider non-audio data and non-audio features when determining a quality of the speech, wherein non-audio data may include proximity of the user to the device. The incoming speech is classified as having one or more qualities. The response to the input spoken utterance depends on the specific speech qualitities. For example, a response to whispering can be “please do not whisper, I did not understand”. (paragraph 65)
US Publication No.: 20170160813 discloses classify the sound, language and/or acoustic features from the inputs. To classify the vocal features of the inputs, SVMs and/ other modeling techniques such as Euclidean distance may be used. (paragraph 274)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2656